     Case 4:18-cr-00115 Document 176 Filed on 10/30/19 in TXSD Page 1 of 3



                             UNITED STATES DISTRICT COURT

                              SOUTHERN DISTRICT OF TEXAS

                                      HOUSTON DIVISION

UNITED STATES OF AMERICA                         '
                                                 '   CRIMINAL NO. H-18-CR-115-S3
               v.                                '
                                                 '
RODOLFO “RUDY” DELGADO                           '


                    GOVERNMENT'S RESPONSE TO DEFENDANT’S
                     MOTION TO EXTEND REPORT DATE TO BOP

TO THE HONORABLE JUDGE ALFRED H. BENNETT:

       The United States of America, by and through undersigned counsel, respectfully requests

the Court deny the defendant’s motion to extend his November 19, 2019, date to report to the

Bureau of Prisons (BOP) to begin serving his adjudged sentence in his case, as there is no legal or

logical basis to support granting this motion.

       The defendant has been designated to begin serving his sentence in the Federal Medical

Center - Fort Worth BOP facility located in Fort Worth, Texas and must report there to do so by

November 19, 2019. In his motion, the defendant requests an extension of 60 days to report to this

facility, up to and including January 18, 2020. The defendant claims he needs this additional time

to continue to attempt to sell his home and to assist his lawyer in reviewing trial transcripts for

appeal. The United States does not believe these reasons justify the granting of the defendant’s

motion.

       First, the defendant has had ample time to attempt to sell his house since he was arrested

in this case in February 2018, should he choose to do so. His presence is not needed to sell his

property – any documents he may need to sign to finalize this transaction can be sent to him for

signature or he can give power of attorney to his wife or another person to act on his behalf for
     Case 4:18-cr-00115 Document 176 Filed on 10/30/19 in TXSD Page 2 of 3



any potential sale.

       The defendant also does not need to be on bond to assist his attorney in reviewing trial

transcripts for appeal. The defendant will be allowed to review these transcripts in BOP, and to

do so with his attorney should his attorney travel from San Antonio, Texas to Fort Worth to meet

with him. BOP will also allow the defendant to contact his attorney via telephone and/or email to

discuss the transcripts and other legal issues should he need to do so.

       The United States believes allowing the defendant, a former elected state district judge who

was convicted of using his office to commit a variety of federal bribery and corruption offenses

for approximately a decade, to delay his reporting date to BOP is not warranted and would send

the wrong message to the defendant and the community. The defendant has never accepted

responsibility for his crimes, and to allow him to remain on bond over the holidays and into 2020

would allow him to continue to avoid taking such responsibility and give him a benefit which most

other federal defendants facing serving 60 months in prison do not receive. For these reasons, the

United States respectfully requests the Court deny the defendant’s motion.



                       Respectfully submitted this 30th day of October, 2019.

                                                      RYAN K. PATRICK
                                                      United States Attorney

                                              By:      /s/ Arthur R. Jones
                                                      ARTHUR R. JONES
                                                      Assistant United States Attorney
                                                      Federal Bar No. 32963
                                                      Texas Bar No. 24051986
                                                      1000 Louisiana St., Suite 2300
                                                      Houston, TX 77002
                                                      Phone: 713-567-9357
                                                      Fax: 713-718-3305
     Case 4:18-cr-00115 Document 176 Filed on 10/30/19 in TXSD Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 30, 2019, a copy of the foregoing pleading was filed

electronically with the Clerk of the Court using the CM/ECF system, and an electronic copy was

sent to the attorney of record for the defendant.

                                                    RYAN K. PATRICK
                                                    United States Attorney

                                              By:    /s/ Arthur R. Jones
                                                    ARTHUR R. JONES
                                                    Assistant United States Attorney
                                                    Federal Bar No. 32963
                                                    Texas Bar No. 24051986
                                                    1000 Louisiana St., Suite 2300
                                                    Houston, TX 77002
                                                    Phone: 713-567-9357
                                                    Fax: 713-718-3305
